             19
            Case 1:19-mj-05363-UA Document 1 Filed 06/06/19 Page 1 of 4
                                        5363                              ORIGINAL
Approved:      --?~~
               Daniel G. Nessim
               Ryan B. Finkel
               Assistant United States Attorneys
        I
Before :1      HONORABLE GABRIEL W. GORENSTEIN
               Chief United States Magistrate: Judge
               Southern District of New York 1

                                        -   -   -   -   X


UNITED 'STATES OF AMERICA                                       COMPLAINT

               - v. -                                           Violation of
                                                                '21 U . S . C .   §   846
JOSE M~RTES and
JORGE ACOSTA RODRIGUEZ,
                                                                 COUNTY OF OFFENSE:
                                                                ,BRONX
                     Defendants.

                        -   -   -   -   -   -   -   -   X


SOUTHERN DISTRICT OF NEW YORK, ss.:

          WILLIAM BLANCO, being duly sworn, deposes and says that
he is a Special Agent with the Drug Enforcement Administration
("DEA") and charges as follows:

                                     COUNT ONE              I

                                (Narcotics Conspiiacy)
                                                            I


           1.   In or about June 2019, in the Southern District of
New York and elsewhere, JOSE MARTES an~ JORGE ACOSTA RODRIGUEZ,
the d~fendants, and others known and unknown, intentionally and
knowin;gly did combine, conspire, confederate, and agree together
and wlth each other to violate the narcotics laws of the United
States.

          2.    It was a part and an object of the conspiracy that
JOSE MARTES and JORGE ACOSTA RODRIGUEZ, •the defendants, and others
known and unknown, would and did distribute and possess with intent
to distribute controlled substances, in violation of Title 21,
United States Code, Section 841 (a) (1).
       Case 1:19-mj-05363-UA Document 1 Filed 06/06/19 Page 2 of 4



               3.    The controlled substancJs that JOSE MARTES and
JORGE ACOSTA RODRIGUEZ, the defendants,: conspired to distribute
and possess with intent to distribute were (i) one kilo,gram and
more of mixtures and substances containing a detectable amount of
heroin, in violation of Title 21, United States Code, Section
8 41 (b) ( 1) (A) ; and (ii) 4 0 grams and more of mixtures and substances
containing a detectable amount of fenta~yl, in violation of Title
21, United States Code, Section 841 (b) (i') (B).

            (Title 21, United States Code, Section 846.)

          The bases for my knowledge and for the foregoing charge
are, in part, as follows:

          4.   I am a Special Agent wit~ the DEA and I have been
personally involved in the investigation of this matter.      This
affidavit is based upon my persona~ participation in the
investtgation of this matter, and my, conversations with law
enforcement officers, law enforcement employees, and witnesses, as
well as a review of documents. Because this affidavit is being
submitted for the limited purpose of establishing probable cause,
it does not include all the facts that~ have learned during the
course of my investigation. Where the 'actions,, statements, and
conversations of others are reported herein, they are reported in
substance and in part, except where oth~rwise indicated.

          5.   Based on my participation in this investigation,
including surveillance I conducted, my review of documents, and my
conversations with other law enforcement'. officers, I have learned,
in substance and in part, that:

               a.   On or about June 5, 2019 at approximately 8:30
p .m., I and other law enforcement officers were surveilling an
apartment building in the Bronx, New Yo~k ("Building-1").

               b.   At approximately 8:45 p.m., I and other law
enforcement officers observed two individuals later identified as
JOSE MARTES and JORGE ACOSTA RODRIGUEZ, the defendants, exit
Buildi½g-1 and walk toward a vehicle (the "Vehicle") that was
parked on the street.    MARTES was carrying a black plastic bag
that appeared weighted down.   MARTES entered the Vehicle and sat
in the driver's seat, and ACOSTA RODRIGUEZ entered the Vehicle and
sat in the passenger's seat.

               c.  I and other law enforcement officers followed
the Vehicle for approximately ten minutes.   The Vehicle made a



                                    2
           Case 1:19-mj-05363-UA Document 1 Filed 06/06/19 Page 3 of 4


                                                 '
turn without signaling and, at approximat~ly 9:00 p.m., I and other
law en£orcement officers stopped the Veh~cle.
       I


                 d.   I   and   other   lawI  enforcement  officers
approac1hed the Vehicle. We asked MARTES; and ACOSTA RODRIGUEZ for
identification, which they provided.     wJ asked MARTES and ACOSTA
RODRIGUEZ, in substance and in part, if they were transporting any
narcotics,
        I
             and the defendants answered ip the negative. We asked
MARTES : and ACOSTA RODRIGUEZ for consent to search the Vehicle,
which the defendants granted. I and other law enforcement officers
began searching the Vehicle, and did not locate contraband at
first., Because the Vehicle had been stopped in an area of busy
traffic;, I and other law enforcement officers transported the
def enda,nts and the Vehicle to a safe location a short distance
away, in order to continue the search of the Vehicle.     A trained
narcotics-detection canine was brought toI the scene, which alerted
at the Vehicle's third-row passenger seat.

                 e.  I and other law e~forcement officers then
searche1d the Vehicle's third-row passepger seat and located a
hidden : compartment ( the "Trap") A search of the Trap located
approximately $50,000 in cash.

               f.   I and other law enforcement officers placed
      I
MARTES and ACOSTA RODRIGUEZ under arrest and advised MARTES and
ACOSTA RODRIGUEZ of their Miranda rights,.  Both MARTES and ACOSTA
RODRIGUEZ waived their Miranda rights anq agreed to speak with law
enforcement.

               g.   ACOSTA RODRIGUEZ provided myself and other law
enforcement officers with verbal and written consent to search his
apartment ("Apartment-1") located at Building-1. Once we arrived
at Apartment-1, an individual who identified herself as ACOSTA
RODRIGUEZ's girlfriend also provided verbal and written consent to
search Apartment-1.   ACOSTA RODRIGUEZ sfated to myself and other
law enforcement officers, in substance and in part, that there
were approximately two kilograms of heroin located under ACOSTA
RODRIGUEZ's bed that MARTES had provided to ACOSTA RODRIGUEZ for
safekeeping several days prior.     In si0arching Apartment-1, we
recovered what appeared, based on my training and experience, to
be approximately two kilograms of heroin•from the bed. One of the
kilograms was subsequently field tested and returned a positive
test for the presence of heroin.

               h.   MARTES    provided  myself   and   other   law
enforcement officers with verbal and written consent to s~arch his
apartment ("Apartment-2") located at a different building in the
Bronx  ("Building-2").     Once we arrived at ApartmeAl-2,      an

                                        3
        Case 1:19-mj-05363-UA Document 1 Filed 06/06/19 Page 4 of 4



individual who identified herself as MARTES's wife also provided
verbal and written consent to search Apartment-2.      MARTES stated
to myself and other law enforcement officers, in substance and in
part, that approximately 1,000 pills of fentanyl and approximately
$12,000 in cash were located in Apar-tment-2.          In searching
Apartment-2, we recovered approximately 1,000 pills in a kitchen
cabinet and approximately $12,000 in cash'. in a bedroom drawer (the
"Pills")

               i.   Based on my training and experience, the Pills
resembled fentanyl pills.  The Pills were' subsequently weighed at
approximately 148 grams.

          WHEREFORE, deponent respectfully requests that JOSE
MARTES and JORGE ACOSTA RODRIGUEZ, the defendants, be imprisoned
or bailed, as the case may be.




                                 William Blanco
                                 Special Agent
                                 Drug Enforcement Administration


Sworn to before me this
6th day'.of June, 2019




THE H NORABLE GABRIEL    . GORENSTEIN
CHI   UNITED STATEt_MAGISTRATE JUDGE
SOUTHERN DISTRICT Or--NEW YORK




                                    4
